The statute makes it an offense for any person to sell, barter, give away, or otherwise dispose of any spirituous, vinous, fermented, or malt liquors, or any imitation thereof or substitute therefor. It also goes further, and makes it a separate and distinct offense for any person to have in his possession any such liquor with the intention of violating any of the provisions of the prohibitory liquor law. The information in this case charged the defendant with both of the above-named offenses. The defendant demurred to the information on the ground of duplicity. This demurrer was overruled by the court. In this there was error. Our statute in express terms declares that an information or indictment must charge but one offense. See Wellsv. Terr., 1 Okla. Crim. 469, 98 P. 483; Sturgis v. State,2 Okla. Crim. 362, 102 P. 57.
For this error, the judgment of the lower court is reversed, and the cause is remanded. *Page 373